Exhibit 10 (V)

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
October 31, 2006, is by and among Greif, Inc., a Delaware corporation
(“Company”), Greif Spain Holdings, S.L., sociedad unipersonal, a private limited
liability company organized under the laws of Spain (“European Holdco”), the
financial institutions signatory hereto in their capacity as Lenders (as defined
below) under the Credit Agreement (as defined below) and Deutsche Bank AG New
York Branch, as administrative agent for the Lenders (“Administrative Agent”),
with Deutsche Bank Securities Inc., as Lead Arranger for the Revolver Increase
referenced herein.

W I T N E S S E T H :

WHEREAS, Company, European Holdco, certain subsidiaries of Company (together
with Company and European Holdco, “Borrowers”), certain financial institutions
(the “Lenders”) and Administrative Agent are parties to that certain Credit
Agreement dated as of March 2, 2005 (as amended by that certain First Amendment
to Credit Agreement dated as of October 16, 2006, and as further amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”), pursuant to which the Lenders have provided to
Borrowers credit facilities and other financial accommodations; and

WHEREAS, Borrowers desire to increase the Total Multicurrency Revolving
Commitment by $100,000,000 pursuant to Section 2.9 of the Credit Agreement (the
“Revolver Increase”); and

WHEREAS, Borrowers have requested that Administrative Agent and the Lenders
amend the Credit Agreement to effect such increase and the Lenders and
Administrative Agent are agreeable to the same, subject to the terms and
conditions hereof.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Defined Terms. Terms capitalized herein and not otherwise defined herein are
used with the meanings ascribed to such terms in the Credit Agreement.

2. Amendments to Credit Agreement. The Credit Agreement is, as of the Second
Amendment Effective Date, hereby amended as follows:

Revolver Increase.

(1) Certain Lenders (each, an “Increasing Lender”) agree to increase their
respective Multicurrency Revolving Commitments on the Second Amendment Effective
Date. Pursuant to Section 2.9 of the Credit Agreement, the amount set forth
opposite each Lender’s name in the column headed “Multicurrency Revolving
Commitment” on Schedule 1.1(a) of the Credit Agreement is deemed amended and
replaced with the amount set forth opposite such Lender’s name in the column
headed “Multicurrency Revolving Commitment” on the Schedule 1.1(a) attached
hereto, which schedule reflects



--------------------------------------------------------------------------------

the new Multicurrency Revolving Commitments after giving effect to this clause.
The Lenders hereby waive the notice requirements set forth in Section 2.9(a) of
the Credit Agreement.

(2) On the Second Amendment Effective Date, the Borrowers shall be deemed to
have prepaid and reborrowed all outstanding Multicurrency Revolving Loans and
Swing Line Loans as of such date (with such borrowings to consist of Loans of
the Types and with the Interest Periods (if applicable) specified in a notice
delivered by the relevant Borrower(s) in accordance with the provisions of
Section 2.5 of the Credit Agreement. The relevant Borrowers (or Company on
behalf of such Borrowers) shall pay to the relevant Lenders the amounts, if any,
payable under Section 3.5 of the Credit Agreement as a result of such
prepayment.

(3) On the Second Amendment Effective Date, each of the Increasing Lenders shall
make available to Administrative Agent such amounts in immediately available
funds as Administrative Agent shall determine, for the benefit of the Lenders
that are not Increasing Lenders, as shall be necessary in order to cause each
Lender to hold its Pro Rata Share (after giving effect to the Revolver Increase
and the application of such amounts to make payments to such Lenders) of the
Multicurrency Revolving Loans and the participations in the Letters of Credit
and Swing Line Loans.

3. Representations and Warranties. In order to induce Administrative Agent and
the Lenders to enter into this Amendment, each of Company and European Holdco
hereby represents and warrants to Administrative Agent and the Lenders, in each
case after giving effect to this Amendment, as follows:

(a) Each of Company and European Holdco the corporate or other organizational
power and authority to execute and deliver this Amendment and to perform its
obligations hereunder and has taken all necessary action to authorize the
execution, delivery and performance by it of this Amendment.

(b) Each of Company and European Holdco has duly executed and delivered this
Amendment, and this Amendment constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law).

(c) The representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects at and as of
the Second Amendment Effective Date as though made on and as of the Second
Amendment Effective Date (except to the extent expressly made as of a specified
date, in which event such representation and warranty is true and correct in all
material respects as of such specified date).

(d) Each of Company’s and European Holdco’s execution, delivery and performance
of this Amendment and the agreements, documents and instruments executed and
delivered pursuant to this Amendment do not and will not (i) contravene any
provision of any Requirement

 

-2-



--------------------------------------------------------------------------------

of Law applicable to any Credit Party, (ii) conflict with or result in any
breach of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents) upon any of the property or assets of any Credit
Party pursuant to the terms of any Contractual Obligation to which any Credit
Party is a party or by which it or any of its property or assets is bound except
for such contraventions, conflicts, breaches or defaults that would not be
reasonably likely to have a Material Adverse Effect, (iii) violate any provision
of any Organizational Document of any Credit Party or (iv) require any approval
of stockholders or any material approval or consent of any Person (other than a
Governmental Authority) except filings, consents, or notices which have been
made, obtained or given.

(e) No material order, consent, approval, license, authorization or validation
of, or filing, recording or registration with (except as have been obtained or
made on or prior to the Second Amendment Effective Date), or exemption by, any
Governmental Authority, is required to authorize, or is required in connection
with, (i) the execution and delivery of this Amendment or the performance of the
obligations hereunder or (ii) the legality, validity, binding effect or
enforceability of this Amendment or any agreements, documents and instruments
executed and delivered pursuant to this Amendment.

(f) No Event of Default or Unmatured Event of Default exists under the Credit
Agreement or would exist immediately after giving effect to this Amendment.

4. Conditions to Effectiveness of Amendment. This Amendment shall become
effective on the Business Day (the “Second Amendment Effective Date”) each of
the following conditions precedent is satisfied:

(a) Execution and Delivery of Amendment. Administrative Agent (or its counsel)
shall have received from (A) Lenders constituting (i) the Required Lenders and
(ii) each Increasing Lender and (B) Company and European Holdco either (i) a
counterpart of this Amendment signed on behalf of such party or (ii) written
evidence satisfactory to Administrative Agent (which may include telecopy
transmission of a signed signature page of this Amendment) that such party has
signed a counterpart of this Amendment.

(b) Execution and Delivery of Officer’s Certificate. Administrative Agent shall
have received a certificate of a Responsible Officer of Company and European
Holdco certifying that the representations and warranties set forth in Section 3
of the Amendment are true and correct in all material respects as of the Second
Amendment Effective Date except to the extent such representations and
warranties are expressly made as of a specified date in which event such
representations and warranties were true and correct in all material respects as
of such specified date; no Event of Default or Unmatured Event of Default has
occurred and is continuing after giving effect to the Amendment; and the
conditions of Section 4 of the Amendment have been fully satisfied.

(c) Reaffirmation Agreement. Administrative Agent shall have received a duly
executed copy of the Reaffirmation Agreement executed by each Credit Party other
than Company and European Holdco in form and substance acceptable to
Administrative Agent.

 

-3-



--------------------------------------------------------------------------------

(d) Multicurrency Revolving Notes. Borrowers shall have duly executed and
delivered to Administrative Agent, if requested, the Multicurrency Revolving
Notes payable to the order of each applicable Multicurrency Revolving Lender
listed on Schedule 1.1 hereto in the amount of their respective Multicurrency
Revolving Commitments after giving effect to this Amendment, all of which shall
be in full force and effect;

(e) Opinions of Counsel. Administrative Agent shall have received from
(i) Baker & Hostetler LLP, special counsel to Company and Gary Martz, general
counsel of Company, and (ii) local counsel to Administrative Agent and/or
European Holdco (as is customary in Spain), an opinion addressed to
Administrative Agent and each of the Lenders and dated the Second Amendment
Effective Date, which shall be in form and substance reasonably satisfactory to
Administrative Agent;

(f) Secretary’s Certificate. Administrative Agent shall have received from
Company and European Holdco, a certificate, dated the Second Amendment Effective
Date, signed by the secretary or any assistant secretary (or, if no secretary or
assistant secretary exists, a Responsible Officer), of such Credit Party, as to
the incumbency and signature of the officers of each such Credit Party executing
any Loan Document (in form and substance reasonably satisfactory to
Administrative Agent) and any certificate or other document or instrument to be
delivered pursuant hereto or thereto by or on behalf of such Credit Party,
together with evidence of the incumbency of such secretary or assistant
secretary (or, if no secretary or assistant secretary exists, such Responsible
Officer), and certifying as true and correct, attached copies of the Certificate
of Incorporation, Certificate of Amalgamation or other equivalent document and
By-Laws (or other Organizational Documents) of such Credit Party (or a statement
that such documents have not been modified since March 2, 2005) and the
resolutions of such Credit Party and, to the extent required, of the equity
holders of such Credit Party, referred to in such certificate and all of the
foregoing (including each such Certificate of Incorporation, Certificate of
Amalgamation or other equivalent document and By-Laws (or other Organizational
Documents)) shall be reasonably satisfactory to Administrative Agent;

(g) Good Standing. Administrative Agent shall have received a good standing
certificate or certificate of status or comparable certificate of Company from
the Secretary of State of Delaware;

(h) Adverse Change. On the Second Amendment Effective Date, both before and
after giving effect to the Amendment, there shall be no facts, events or
circumstances then existing and nothing shall have occurred which shall have
come to the attention of any of the Lenders which constitutes a Material Adverse
Effect;

(i) Litigation. No action, suit or proceeding (including, without limitation,
any inquiry or investigation) by any entity (private or governmental) shall be
pending or, to the best knowledge of Borrowers, threatened against Company or
any of its Subsidiaries or with respect to the Credit Agreement, or any
documentation executed in connection therewith or the transactions contemplated
thereby (including, without limitation, this Amendment), or which Administrative
Agent shall determine would reasonably be expected to have a Material Adverse
Effect, and no injunction or other restraining order shall remain effective or a
hearing therefor remain pending or noticed with respect to the Credit Agreement,
or any documentation executed

 

-4-



--------------------------------------------------------------------------------

in connection therewith or the transactions contemplated thereby (including,
without limitation, this Amendment), the effect of which would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

(j) Fees. Company shall have paid (i) such fees to Administrative Agent for
distribution to the Increasing Lenders as previously agreed by Company and
Administrative Agent, (ii) to Administrative Agent and the Lenders all
reasonable costs, fees and expenses (including, without limitation, legal fees
and expenses of Winston & Strawn LLP and the reasonable costs, fees and expenses
referred to in Section 5(a)) payable to Administrative Agent or any other
collateral agent or trustee acting for the benefit of the Lenders, as the case
may be, and the Lenders to the extent then due, and (iii) all fees due and
payable pursuant to the Fee Letter dated October 18, 2006 between Company and
Administrative Agent and Lead Arranger;

(k) Representations and Warranties. The representations and warranties contained
in this Amendment, the Credit Agreement and the other Loan Documents shall each
be true and correct in all material respects at and as of the Second Amendment
Effective Date as though made on and as of the Second Amendment Effective Date
(except to the extent such representations and warranties are expressly made as
of a specified date in which event such representations and warranties shall be
true and correct in all material respects as of such specified date).

(l) No Defaults. No Unmatured Event of Default or Event of Default under the
Credit Agreement shall have occurred and be continuing.

5. Miscellaneous. The parties hereto hereby further agree as follows:

(a) Costs, Expenses and Taxes. Company hereby agrees to pay all reasonable fees,
costs and expenses of Administrative Agent incurred in connection with the
negotiation, preparation and execution of this Amendment and the transactions
contemplated hereby, including, without limitation, the reasonable fees and
expenses of Winston & Strawn LLP, counsel to Administrative Agent.

(b) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same Amendment.

(c) Headings. Headings used in this Amendment are for convenience of reference
only and shall not affect the construction of this Amendment.

(d) Integration. This Amendment and the Credit Agreement (as amended hereby)
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof.

(e) Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE

 

-5-



--------------------------------------------------------------------------------

NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING ALL OTHER CHOICE OF LAW AND
CONFLICTS OF LAWS RULES.

(f) Binding Effect. This Amendment shall be binding upon, and inure to the
benefit of, Borrowers, Administrative Agent, the Lenders and their respective
successors and assigns; provided, however, that no Borrower may assign its
rights or obligations hereunder or in connection herewith or any interest herein
(voluntarily, by operation of law or otherwise) without the prior written
consent of the Lenders.

(g) Amendment; Waiver. The parties hereto agree and acknowledge that nothing
contained in this Amendment in any manner or respect limits or terminates any of
the provisions of the Credit Agreement or any of the other Loan Documents other
than as expressly set forth herein and further agree and acknowledge that the
Credit Agreement (as amended hereby) and each of the other Loan Documents remain
and continue in full force and effect and are hereby ratified and confirmed.
Except to the extent expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any rights,
power or remedy of the Lenders or Administrative Agent under the Credit
Agreement or any other Loan Document, nor constitute a waiver of any provision
of the Credit Agreement or any other Loan Document. No delay on the part of any
Lender or Administrative Agent in exercising any of their respective rights,
remedies, powers and privileges under the Credit Agreement or any of the Loan
Documents or partial or single exercise thereof, shall constitute a waiver
thereof. On and after the Second Amendment Effective Date each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import, and each reference to the Credit Agreement in the Loan Documents
and all other documents delivered in connection with the Credit Agreement shall
mean and be a reference to the Credit Agreement as amended hereby. Company and
European Holdco acknowledge and agree that this Amendment constitutes a “Loan
Document” for purposes of the Credit Agreement, including, without limitation,
Section 10.1 of the Credit Agreement. None of the terms and conditions of this
Amendment may be changed, waived, modified or varied in any manner, whatsoever,
except in accordance with Section 12.1 of the Credit Agreement.

[Signature Pages Follow]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

GREIF, INC

By:

  /S/    JOHN K. DIEKER

Name:

 

John K. Dieker

Title:

 

Vice President and Treasurer

GREIF SPAIN HOLDINGS, S.L.

By:

  /S/    ROBERT A. YOUNG

Name:

 

Robert A. Young

Title:

 

Managing Director

 

 

 

 

 

 

 

 

 

Grief Second Amendment to

Credit Agreement

.



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, in

its individual capacity and as Administrative Agent

By:

  /S/    SUSAN LEFEVRE

Name:

 

Susan LeFevre

Title:

 

Director

By:

  /S/    EVELYN THIERRY

Name:

 

Evelyn Thierry

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

Grief Second Amendment to

Credit Agreement

 

 



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION

   

HUNTINGTON NATIONAL BANK

By:  

/s/ Thomas J. Purcell

   

By:

 

/s/ John M. Luehmann

Name:

 

Thomas J. Purcell

   

Name:

 

John M. Luehmann

Title:

 

Senior Vice President

   

Title:

 

Vice President

JPMORGAN CHASE BANK, N.A.

    FIFTH THIRD BANK, AN OHIO BANKING CORPORATION By:  

/s/ Dana E. Jurgens

   

By:

 

/s/ Michael R. Zaksheske

Name:

 

Dana E. Jurgens

   

Name:

 

Michael R. Zaksheske

Title:

 

Vice President

   

Title:

 

Vice President

U.S. BANK NATIONAL ASSOCIATION

   

BANK OF AMERICA, N.A.

By:  

/s/ Robert H. Friend

   

By:

 

/s/ Irene Bertozzi Bartenstein

Name:

 

Robert H. Friend

   

Name:

 

Irene Bertozzi Bartenstein

Title:

 

Vice President

   

Title:

 

Principal

ING CAPITAL LLC

   

NATIONAL CITY BANK

By:  

/s/ Gil Kirkpatrick

   

By:

 

/s/ Marguerite C. Burtzlaff

Name:

 

Gil Kirkpatrick

   

Name:

 

Marguerite C. Burtzlaff

Title:

 

Director

   

Title:

 

Senior Vice President

THE NORTHERN TRUST COMPANY

   

PORTIS CAPITAL CORP.

By:  

/s/ Jeffrey P. Sullivan

   

By:

 

/s/ John W. Deegan

Name:

 

Jeffrey P. Sullivan

   

Name:

 

John W. Deegan

Title:

 

Vice President

   

Title:

 

Senior Vice President

CITIZENS BANK OF PENNSYLVANIA

    By:  

/s/ Dwayne R. Finney

   

By:

 

/s/ Rainer R. Kraft

Name:

 

Dwayne R. Finney

   

Name:

 

Rainer R. Kraft

Title:

 

Senior Vice President

   

Title:

 

Senior Vice President

   

HSBC BANK USA, NATIONAL ASSOCIATION

     

By:

 

/s/ Robert J. McArdle

     

Name:

 

Robert J. McArdle

     

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

Grief Second Amendment to

Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.1(a)

 

Lenders                                      
                                      

  

Multicurrency

Revolving

Commitment

Deutsche Bank AG New York Branch

   US$43,000,000

Keybank National Association

   US$43,000,000

Bank of America, N.A.

   US$41,000,000

National City Bank

   US$41,000,000

Fortis Capital Corp

   US$38,000,000

U.S. Bank N.A.

   US$38,000,000

Fifth Third Bank

   US$35,000,000

Huntington National Bank

   US$35,000,000

JP Morgan Chase Bank, N.A.

   US$35,000,000

ING Capital LLC

   US$33,000,000

Citizens Bank of Pennsylvania

   US$27,000,000

HSBC Bank USA, National Association

   US$22,000,000

The Northern Trust Company

   US$19,000,000

Total

   US$450,000,000